468 So.2d 963 (1985)
CITY OF DAYTONA BEACH, et al., Petitioners,
v.
Laura HUHN, Respondent.
No. 65454.
Supreme Court of Florida.
April 4, 1985.
Alfred A. Green, Jr. and Frank B. Gummey, III, Daytona Beach, for petitioners.
Dennis P. Dore of Haas, Boehm, Brown, Rigdon and Seacrest, Daytona Beach, for respondent.
Larry Klein, West Palm Beach, amicus curiae for The Academy Of Florida Trial Lawyers.
OVERTON, Justice.
We quash the decision of the Fifth District Court of Appeal reported as Huhn v. Dixie Insurance Co., 453 So.2d 70 (Fla. 5th DCA 1984), on the basis of our decision in Everton v. Willard, 468 So.2d 936 (Fla. 1985). We remand with directions that the trial court's order dismissing the respondent's complaint for failure to state a cause of action be reinstated.
It is so ordered.
BOYD, C.J., and ALDERMAN and McDONALD, JJ., concur.
EHRLICH, J., dissents with an opinion, in which ADKINS, J., concurs.
SHAW, J., dissents with an opinion, in which ADKINS, J., concurs.
EHRLICH, Justice, dissenting.
This case is on all fours with Everton v. Willard, 468 So.2d 936 (Fla. 1985), and I dissent from the majority for precisely the reasons expressed in that case. Judge Orfinger's opinion for the majority in the district court of appeal should be adopted as the decision of this court.
ADKINS, J., concurs.
SHAW, Justice, dissenting.
I would approve the well reasoned decision of the district court below for the reasons stated in my dissent to Everton v. Willard, 468 So.2d 936 (Fla. 1985), and Duvall v. City of Cape Coral, 468 So.2d 961 (Fla. 1985), released today.
ADKINS, J., concurs.